Citation Nr: 0605122	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  95-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as loss of use of the lower extremities, 
loss of bowel and bladder function, and loss of use of a 
creative organ secondary to mononucleosis.

2.  Entitlement to special monthly compensation on account of 
the loss of use of the lower extremities, loss of bowel and 
bladder function, and loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1994 and June 1995 rating decisions of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the March 1994 rating decision, the 
RO denied service connection for a neurological disorder, 
claimed as loss of use of the lower extremities, loss of 
bowel and bladder function, and loss of use of a creative 
organ.  In the June 1995 rating decision, the RO denied 
special monthly compensation on account of loss of use of the 
lower extremities, loss of bowel and bladder function, and 
loss of use of a creative organ.

In July 2003, the veteran and his wife testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and again in November 2005.  He has waived 
initial consideration by the RO, and thus the Board may 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c) (2005).  

At the July 2003 hearing, the veteran indicated he was 
seeking special monthly compensation based on the need for 
regular aid and attendance and/or by reason of being 
housebound.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In July 2005, VA obtained an independent medical expert due 
to the complexity of the case.  The veteran was provided with 
an opportunity to review the medical opinion, as required by 
the statute.  38 U.S.C.A. § 7109(c) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have a current neurological disorder 
which is attributable to service.

2.  The veteran does not have loss of use of the lower 
extremities, loss of bowel and bladder function, and loss of 
use of a creative organ that is attributable to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A neurological disorder, claimed as loss of use of the 
lower extremities, loss of bowel and bladder function, and 
loss of use of a creative organ secondary to mononucleosis, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  The criteria for entitlement to special monthly 
compensation as a result of loss of use of the lower 
extremities, loss of bowel and bladder function, and loss of 
use of a creative organ have not been met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2002 letter and the November 2002 
supplemental statement of the case.  The January 2002 letter 
failed to provide the evidence necessary to substantiate the 
claims; however, the veteran has not been prejudiced by such.  
Specifically, it is clear he has acknowledge knowledge of the 
evidence necessary to substantiate the claims.  For example, 
he asserts he has a neurological disorder, which has caused 
the loss of use of the lower extremities, loss of bowel and 
bladder function, and loss of use of a creative organ and 
which he attributes to service.  He has also submitted 
medical opinions, where the medical professional has 
attributed a neurological disorder to the veteran's service.  
Such statements, if true, would substantiate the claims for 
service connection and special monthly compensation.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2002 
letter, VA told him that it would make reasonable efforts to 
help him get the evidence necessary to support the claims, 
such as medical records, employment records, or records from 
other federal agencies.  It noted that he would have to give 
VA enough information about these records so that it could 
request them for him.  In the November 2002 supplemental 
statement of the case, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.159, which explained in more 
detail that VA has a duty to obtain any records held by any 
federal agency and VA must make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  That regulation 
also informed the veteran that he should submit any evidence 
in his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions were issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the January 2002 letter and the November 2002 supplemental 
statement of the case provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  He was provided an 
opportunity at that time to submit additional evidence.  The 
veteran submitted additional evidence at the July 2003 
hearing before the undersigned and again in November 2005.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records, and the veteran has submitted 
private medical records.  VA has also provided the veteran 
with examinations and obtained medical opinions in connection 
with the claim for service connection and obtained a medical 
opinion in connection with the claim for entitlement to 
special monthly compensation.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Service connection

The veteran asserts that he has a neurological disorder which 
is attributable to infectious mononucleosis that he had while 
in service.  He states he had neurological complaints 
following his bout of mononucleosis, which have continued 
until the present. 

At the July 2003 hearing, the veteran testified that he was 
seen in service for neurological symptoms and that his 
complaints of lack of sweating, erectile problems, and 
incontinence issues were dismissed.  He admitted he did not 
receive treatment following service for the neurological 
symptoms until 1987 or 1988.  The veteran was noted to be in 
a motorized wheelchair, which he stated VA had prescribed.  
The veteran's wife testified as to a typical day for the 
veteran, which involved being home throughout the day.  She 
stated the veteran would drop objects in his hands.  

The veteran is service connected for ankylosing spondylitis 
as a result of mononucleosis, which is evaluated as 
100 percent disabling.  He states he is not seeking service 
connection for a neurological disorder as being secondary to 
the service-connected ankylosing spondylitis.  Therefore, the 
Board will consider only direct service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain neurological disorders may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a neurological disorder.  
This claim is being denied on two bases; first, that there is 
no current neurological disorder and second, that even if the 
Board were to assume the veteran has a current neurological 
disorder, that such disorder is not attributable to service, 
nor was it manifest during the one-year period following 
service.  

The evidence of record shows that the neurological symptoms 
the veteran has complained of have been assigned diagnoses of 
autonomic neuropathy and multiple system atrophy (MSA) (aka 
Shy-Drager Syndrome).  However, in most cases when these 
diagnoses have been entered, the examiners have expressed 
uncertainty as to whether the veteran has such diagnoses.  
For example, a March 1994 letter from a VA physician shows 
she found that the veteran's symptoms were most compatible 
with a multi-system disease or MSA; however, in stating such, 
she pointed out that there were "some things that are not 
consistent with this disorder."  However, in an August 1995 
letter, the same VA physician stated she felt the veteran had 
MSA and explained upon what evidence she based this opinion.  

In an August 1998 VA examination report, the examiner noted 
that a diagnosis of MSA had been raised but stated he thought 
it was unlikely the veteran had such neurological disorder.  
Specifically, he stated that people with MSA usually have a 
life expectancy of seven years with the longest-recorded case 
being approximately 15 years.  Therefore, he discounted that 
diagnosis and, instead, entered a diagnosis of autonomic 
neuropathy based on neurophysiological test results.  In 
making this diagnosis, however, the examiner pointed out that 
the veteran's symptoms were not consistent with neurologic 
syndromes associated with EB virus infections.  He stated 
usually the patient would have severe and constant symptoms, 
which would improve over time, which was not what the veteran 
had experienced.  He noted the veteran's symptoms appeared to 
be progressive in nature over many years, which was 
uncharacteristic of neurologic symptoms associated with EB 
virus, the causative virus of mononucleosis.  

In a November 2000 VA examination report, the same examiner 
who conducted the August 1998 examination again entered a 
diagnosis of autonomic neuropathy, and again expressed doubt 
that the veteran had such diagnosis.  He noted that usually 
the neurological symptoms would improve over time but that 
the veteran's symptoms had progressed over time.  The 
examiner pointed out that the veteran's urinary difficulty 
and the lack of sweating had appeared in the late 1980s, 
which delayed development would be "atypical" of autonomic 
neuropathy, although he noted it was "possible." 

In an October 2005 opinion, a VA neurologist stated the 
veteran was being followed in the neurological clinic at the 
VA Medical Center.  He stated there were objective tests that 
corroborated an organic basis to the veteran's neurological 
symptoms.  He also stated the veteran had a working diagnosis 
of MSA, asserting there was "definite evidence of a 
neurological disorder based on both examination and 
testing."   

However, when considering the evidence of record that 
establishes the veteran does not have a current neurological 
disorder, the Board finds the examiners have been much more 
definitive in their determinations and have substantiated 
their opinions with clinical findings and medical principles.  
For example, the veteran was hospitalized at VA in February 
1993 for three weeks so that he could be evaluated for 
neurological symptoms which were thought to be indicative of 
multiple sclerosis.  Upon admission, it was noted that 
results from a May 1992 electromyography and nerve conduction 
study were normal, as was a brain MRI.  During the 
hospitalization, the veteran underwent multiple tests, such 
as an electromyography, MRI of the cervical spine, MRI of the 
brain, lumbar puncture, CT scan of the pelvis, 
cystometrogram, an electroencephalogram, and other tests.  
All results were normal, except for the MRI of the cervical 
spine, which showed a bony spur, and the cystometrogram, 
which showed evidence of decreased bladder sensation.  The 
examiner thought that it was the result of the veteran's 
large bladder capacity.  The hospital report noted the 
veteran was informed that there was no neurologic 
abnormality.  It also noted the veteran's physical 
examination would change "dramatically" from day to day and 
that a neuropsychiatrist was convinced the veteran's problems 
were "functional."  The veteran was seen by a private 
physician in April 1993, who made the same conclusion as VA 
did in that the veteran had no neurological disorder (but 
noted a low vitamin B12 level).  

A January 1995 VA consultation shows that the veteran was 
evaluated for the neurological complaints.  The examiner 
noted that the findings from the 1993 hospitalization were 
essentially normal except for a finding of a mild abnormality 
associated with the genitourinary system.  He examined the 
veteran and found no objective neurologic findings.  The 
examiner noted that clinical findings during the physical 
examination were not consistent with the veteran's ability to 
walk without crutches.  He entered an impression of multiple 
symptomatic complaints without clear evidence on physical 
examination, imaging studies, neurophysiological studies, or 
blood studies of an objective generalized neurologic 
abnormality."  The examiner stated there was "no evidence 
[of] loss of use of legs."  

In an April 2002 medical opinion, a VA physician had an 
opportunity to "extensively review[]" the claims file.  He 
noted the veteran's intentional behavior at the November 2000 
VA examination.  During that examination, the examiner stated 
that the veteran's eyes were "conjugate" when having a 
normal conversation but that when a light was held in front 
of them, there was a "voluntary in-turning of the left 
eye," which presented the illusion that there was a lack of 
conjugate eye movement.  The examiner reiterated that this 
was a "voluntary adduction of the left eye."  He also noted 
there were inconsistent tremors and slowness of skilled 
movements, which were "quite variable" and would go away 
when the veteran engaged in functional activities.  The April 
2002 VA physician concluded the following, in part:

In [] view of the fact that the patient's 
neurological examination is normal and 
the fact that there is some indication of 
exaggeration of neurological findings and 
the fact that the diagnosed autonomic 
dysfunction occurred again many years 
after the episode of mononucleosis, it is 
not at least more likely than not that 
the patient's mononucleosis of 1978 is 
related to the current neurological 
problem.  In addition, the current 
neurological problem is quite vague and 
the actual functional impairment quiet 
uncertain and somewhat unsupported by 
clinical findings.

In a July 2005 medical opinion, a neurologist had an 
opportunity to review the claims file.  He concluded that 
there was no consistent evidence in the claims file of a 
chronic neurological disorder.  In making this conclusion, 
the neurologist cited to clinical findings in the claims file 
that involved impotence, bladder function, hypotension, and 
sweat function and refuted these symptoms were indicative of 
a neurological disorder.  He also noted the findings in the 
1993 VA hospitalization summary report, where the examiner 
stated the veteran's symptoms had changed from day to day and 
stated that a permanent and progressive neurological disorder 
did not have fluctuating neurological features.  

The Board finds that the evidence against a finding that the 
veteran has a current neurological disorder outweighs the 
evidence that the veteran has a current neurological 
disorder.  In making determinations that the veteran does not 
have a current neurological disorder, the medical 
professionals have based their determinations on either 
observing the veteran for a three-week period or reviewing 
the evidence of record.  The January 1993 VA hospitalization 
summary report is highly probative, as the veteran underwent 
multiple testing and the examiners had an opportunity to 
observe the veteran for approximately 24 consecutive days.  A 
neurological disorder was not found either by testing or 
physical examination.  In the January 1995 and April 2002 
opinions, both examiners had clearly reviewed the record.  In 
the January 1995 evaluation report, the examiner noted the 
negative findings from both the 1993 hospitalization and his 
physical examination and determined the veteran did not have 
a neurological disorder.  In the April 2002 opinion, the 
examiner made a specific finding that he had "extensively" 
reviewed the evidence of record.  He also reported clinical 
findings in the claims file in finding that there was no 
objective evidence of a neurological disorder.  Thus, these 
opinions are accorded high probative value as a result of 
their thoroughness and definitive opinions.  

Finally, in the July 2005 opinion, that examiner indicated 
that he had reviewed the evidence of record, which would mean 
he saw the medical opinions that showed diagnoses of a 
neurological disorder and the opinions that showed no 
diagnosis of a neurological disorder by other physicians.  In 
providing a rationale that the veteran did not have a 
neurological disorder, the neurologist addressed objective 
evidence in the claims file, which clinical findings had been 
used to determine that the veteran had a neurological 
disorder.  He pointed out that some of the findings were not 
indicative of a neurological disorder.  He stated that "most 
importantly," a progressive disorder had a worsening of 
symptoms and the veteran's symptoms had fluctuated.  This 
opinion is the most persuasive, as his conclusion was 
definitive and substantiated by evidence in the claims file.  
For these reasons, the Board has accorded more probative 
value to the above-described opinions that the veteran does 
not have a neurological disorder.  

As stated above, when examiners have entered diagnoses of a 
neurological disorder, they have expressed uncertainty as to 
whether the veteran has such diagnoses.  This lessens the 
probative value of these opinions, as the January 1993, 
January 1995, and July 2005 opinions that the veteran does 
not have a current neurological disorder were more 
definitive.  Some examiners have expressed a more definitive 
opinion that the veteran has a current neurological disorder, 
such as the August 1995 and October 2005 letters from two 
different VA physicians.  Both physicians stated that the 
veteran had MSA; however, in an August 1998 examination 
report, the VA examiner noted that people with MSA have a 
life expectancy of seven years and discounted that diagnosis.  
The Board notes that the veteran claims that his neurological 
symptoms began in service, which is more than 20 years ago.  
Additionally, in the July 2005 medical opinion, the 
neurologist made a specific finding that the veteran's 
symptoms were not consistent with a diagnosis like MSA.  
Therefore, two medical professionals have discounted the 
diagnosis of MSA.  Also, in the October 2005 letter, the VA 
physician did not state the clinical findings upon which the 
"working diagnosis" of MSA were based, whereas the 1998 and 
July 2005 opinions included the clinical findings that 
refuted such diagnosis.  Finally, it is clear that the August 
1995 and October 2005 opinions were based upon history 
provided by the veteran, which history is inaccurate and will 
be discussed below.  Other than these two opinions, examiners 
have been uncertain as to whether or not the veteran has a 
neurological disorder.  This further supports the Board's 
finding that the veteran does not have a neurological 
disorder.

Because the Board has determined that the veteran does not 
have a current neurological disorder, service connection for 
such, claimed as loss of use of the lower extremities, loss 
of bowel and bladder function, and loss of use of a creative 
organ secondary to mononucleosis cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

However, even if the Board found that the veteran has a 
current neurological disorder, it finds that the 
preponderance of the evidence is against a finding that it is 
attributable to service.  The veteran claims that he had 
neurological symptoms in service soon after he had contracted 
mononucleosis.  The service medical records do not 
substantiate such allegation, and neither does the other 
evidence in the claims file.  The January 1982 discharge 
examination shows that neurological evaluation was normal.  
In the report of medical history completed by the veteran at 
that time, he reported a history of leg cramps, but denied a 
history of lameness, neuritis, and paralysis.  The service 
medical records show the veteran had pain in his joints, and 
it was thought that he had rheumatoid arthritis.  The veteran 
continued to complain of joint pain soon after service, but 
did not complain of neurological symptoms until several years 
after service.  The joint pain has been attributed to 
ankylosing spondylitis for which service connection has been 
granted.

The evidence in the claims file shows the veteran was 
diagnosed with carpal tunnel syndrome in 1987.  In January 
1990, he reported numbness in his buttocks.  In December 
1991, he complained of incontinence.  In a February 1992 
private medical record, the examiner stated that the veteran 
reported the onset of urinary frequency in the mid 1980s.  
Other medical records have shown the same onset time period.  
This is evidence against the veteran's allegation that his 
neurological symptoms began while in service.  

Adding to the lack of objective evidence substantiating the 
veteran's allegation of in-service neurological symptoms is 
the fact that his credibility has been called into question 
by multiple examiners during physical examinations and by his 
own statements.  Medical professionals consistently noted 
intentional behavior exhibited by the veteran during 
examinations, which further lessens the credibility of the 
veteran's statements and testimony regarding the onset of his 
symptoms.  He also has changed the onset date of the 
neurological symptoms from the mid to late 1980s (which he 
alleged prior to filing a claim for service connection for a 
neurological disorder) to experiencing symptoms during 
service.  The Board accords more probative value to 
statements made prior to submitting his claim for service 
connection for a neurological disorder.

For the above reasons, the Board does not accept the 
veteran's report of in-service neurological symptoms, and as 
a result, this lessens the probative value of the August 1995 
and October 2005 medical opinions, which attributed a current 
neurological disorder to the veteran's service based upon 
history provided by the veteran.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  In the August 1995 letter, the VA physician stated 
that it "seem[ed] clear that since the neurological 
complaints (urinary urgency and frequency, marked reduction 
in sweat output with resultant heat intolerance) began during 
[the veteran's] military service (August 1978), a review of 
his military records would be helpful."  This indicates that 
the physician clearly did not base her opinion on a review of 
the service medical records and, instead, based her opinion 
on history provided by the veteran, which history is 
inaccurate.  The same can be said of the October 2005 
opinion.  There, the physician stated the veteran had the 
onset of dysautonomia after a viral infection in service and 
attributed the current diagnosis of MSA to the dysautonomia 
in service.  This examiner made no mention that he reviewed 
the service medical records, and his opinion appears to be 
based upon history provided by the veteran.  

The August 1998 examiner stated that the veteran had 
autonomic neuropathy but that the critical factor in 
determining service connection would be corroborating the 
symptoms in the veteran's history and that he did not know 
what kind of corroborating material was in the veteran's 
service medical records or medical records shortly after 
service.  On reexamining the veteran in November 2000 he 
noted the delayed onset of autonomic dysfunction, years after 
mononucleosis, as very atypical but possible and went on to 
say that he could not say that it was less likely than not or 
more likely than not that there was a causative relationship 
between the veteran's EB virus and subsequent auonomic 
dysfunction but that such a relationship was as likely as 
not.  Although such an opinion seems to indicate an equipoise 
of evidence, the examiner's remark that the delayed onset 
would be "very atypical" and only "possible" does not rise 
to the level of an even balance.  

These medical opinions are also contrary to the July 2005 
medical opinion, which opinion was based upon a review of the 
entire claims file.  There, the neurologist stated that based 
upon a review of the evidence of record, the veteran's first 
neurological symptoms began in 1987 and that it was "highly 
unlikely" that neurological symptomatology was either shown 
in service or shown within one year following the veteran's 
discharge from service.  He also stated, "It seems highly 
unlikely that [] this complaint [of neurological 
symptomatology] was completely ignored when so much attention 
was given to other symptoms."  Finally, he stated that the 
allegation that the veteran's current neurological symptoms 
were related to the bout of infectious mononucleosis were not 
"well founded" and provided a rationale for such opinion.  
He concluded that it was highly unlikely that the current 
"presumed neurological symptoms" were due to the in-service 
episode of infectious mononucleosis.  As this medical opinion 
was based upon a review of the evidence of record, and the 
examiner provided a rationale for this opinion, the Board has 
accorded it high probative value and outweigh the August 1995 
and October 2005 medical opinions.  

While the veteran has alleged that he has a current 
neurological disorder, which he has attributed to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has a current neurological disorder.  
However, even if the Board accepts that the veteran has a 
current neurological disorder, the preponderance of the 
evidence is against a finding that it is related to the 
veteran's service, to include the bout of infectious 
mononucleosis he had while in service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

III.  Special monthly compensation

Special monthly compensation is awarded when a service-
connected disability causes such symptoms as loss of use of 
the lower extremities, loss of bowel and bladder function, 
and loss of use of a creative organ.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  

The Board has determined that the veteran does not have a 
neurological disorder, claimed as loss of use of the lower 
extremities, loss of bowel and bladder function, and loss of 
use of a creative organ, that is related to service, which 
reasons have been provided in detail above.  Additionally, 
while the veteran is service connected for ankylosing 
spondylitis, a medical professional in a December 1999 
opinion stated that "objective findings of an autonomic 
neuropathy cannot be ascribed to ankylosing spondylitis."  
He noted he could not find any literature to support a 
relationship between the neurological symptoms and the 
service-connected disability.  Therefore, there is no 
competent evidence attributing the veteran's symptoms of loss 
of use of the lower extremities, loss of bowel and bladder 
function, and loss of use of a creative organ to a service-
connected disability.  

Accordingly, the claim for special monthly compensation is 
denied.









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a neurological 
disorder, claimed as loss of use of the lower extremities, 
loss of bowel and bladder function, and loss of use of a 
creative organ secondary to mononucleosis, is denied.

Entitlement to special monthly compensation on account of the 
loss of use of the lower extremities, loss of bowel and 
bladder function, and loss of use of a creative organ, is 
denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


